The opinion of the Court was delivered by
DUNKiN, C. J.
The presiding Judge reports that the plaintiff sued on a bond dated 5th November, 1860, with a condition to pay nine hundred and forty-eight dollars and seventy cents, twelve months after date, with interest from January 1st, 1861. The consideration of the bond was to secure the purchase-money of a tract of land sold by the Commissioner in Equity. No evidence was offered by the defendant. The jury, contrary to the charge of the presiding Judge, found for the plaintiff a verdict of three hundred and fifty-six dollars and fifty-two cents, being one-fourth of the principal and interest due on the bond.
A motion for a new trial is submitted on the ground that the verdict is in violation of law and against the evidence.
The motion is granted. See Carmichael vs. Buck, (12 Rich. 460.)
Wardlaw and Istglis, A. JJ., concurred.

Motion granted.